Case: 13-11286      Document: 00512879188         Page: 1    Date Filed: 12/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT      United States Court of Appeals
                                                        Fifth Circuit

                                                                                    FILED
                                                                              December 22, 2014
                                    No. 13-11286
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MANUEL D. LUJAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:03-CR-47-10


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Manuel D. Lujan, federal prisoner # 30527-177, appeals the denial of his
purported Federal Rule of Civil Procedure 60(b)(4) motion. A timely notice of
appeal is mandatory and jurisdictional in a civil case. Bowles v. Russell,
551 U.S. 205, 213-14 (2007). Even in a criminal case, compliance with the time
requirements is mandatory and may be enforced by the court. United States
v. Leijano-Cruz, 473 F.3d 571, 574 (5th Cir. 2006). We previously remanded to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11286     Document: 00512879188      Page: 2   Date Filed: 12/22/2014


                                  No. 13-11286

the district court for it to determine whether Lujan delivered the notice of
appeal from the denial of his motion to prison officials on or before July 2, 2013.
The district court found no competent evidence that it was.
      Because Lujan failed to file a timely notice of appeal, the appeal is
DISMISSED. Lujan’s motion for the appointment of counsel is DENIED.




                                        2